UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1612



FLORENCE NGUH NJWENG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-695-737)


Submitted:   January 17, 2007             Decided:   February 6, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOC., P.C.,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Carol Federighi, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Florence Nguh Njweng, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order dismissing her appeal from the immigration judge’s decision

finding her inadmissible under the Immigration and Nationality Act

§ 212(a)(6)(C)(ii) for having falsely represented herself as a

United States citizen for the purpose of receiving a benefit under

law, and INA § 212(a)(7)(A)(i)(I), for not being in possession of

a   valid,    unexpired    visa,   reentry     permit,   border   crossing

identification card or other valid entry document. Njweng contends

she should have been given the opportunity to apply for adjustment

of status.    She further contends the evidence was insufficient and

she was denied due process insofar as the Board found she was

inadmissible for having falsely claimed to be a United States

citizen.     We deny the petition for review.

             Administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary. A decision that an alien is not admissible is conclusive

unless manifestly contrary to law.          8 U.S.C. § 1252(b)(4)(2000).

             The   Board   found   Njweng    was   inadmissible   for   two

independent reasons.        Whether or not Njweng should have been

permitted under amended regulations to apply for adjustment of

status is irrelevant so long as she was inadmissible for having

falsely claimed to be a United States citizen.


                                   - 2 -
          With respect to her due process challenge, we find she

was provided with all the process she was due and, in any event,

she failed to establish prejudice.          Rusu v. INS, 296 F.3d 316,

320-22 (4th Cir. 2002).   We further find the record does not compel

a different result and the Board’s decision is not manifestly

contrary to the law.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -